DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.		Claims 7 and 12-14 are objected to because of the following informalities:  
Regarding claim 7: This is a computer device claim which is dependent from claim 1 which is a method claim. This claim will be treated as dependent from claim 6. Appropriate correction is required.
Regarding claims 12-14: These are computer program claims which are either directly or indirectly dependent from claim 1 which is a method claim. Examiner will treat these claims as dependent from claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.		Claims 11-15 are directed to claiming a software program. Whereas software programs itself are “Data structures that are not statutory because they not capable of causing functional change in the computer.” “Such claimed data structures do not define any structural or functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized.” 
A computer program (product) can range from paper on which the program is written, to a program simply contemplated and memorized by a person. The combination of a computer readable medium and a program residing on it, is statutory, only when the computer readable medium (when tangible – meaning a non-transitory computer readable medium) is itself statutory.  Therefore, claims that are directed to non-transitory computer readable medium are statutory by itself as per the reason given before and claims directed to computer programs itself are not statutory, despite where they are written.
Claims 10-15 are directed to claiming a software program or program product itself written on something, which is not statutory.  Examiner hereby suggests the limitation be “A computer program product comprising a non-transitory computer readable medium encoded with an information processing program for use in an information processing device, the program when executed performs the operations comprising:”. 

Regarding claims 1-15: There is no prior art rejection made since prior art was not found on the claimed subject matter.

Allowable Subject Matter
4.		Claims 1-10 are allowed.
5.		The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of Kiros et al. (U.S. patent pub. 2006/0045348 A1) discloses a cell line experiment system for one or more treatment compounds or external stimuli. Kiros et al. nor any other prior art of record, regarding claim 1, teaches the features of “generating phenotypic profiles of each concentration gradient of each of the plurality of candidate compounds at a plurality of successive points in time to form a plurality of compound profiles, wherein generating phenotypic profiles comprises the steps obtaining image data depicting each sample comprised in the concentration gradient, generating a class-label and a class for each cell of the samples based on the image data, and detecting the optimal candidate compound by evaluating a comparison criterion on the plurality of compound profiles,” these, in combination with the other claim limitations. Regarding claim 6, none of the prior art of record teaches the features of " generate phenotypic profiles of each concentration gradient of each of the plurality of candidate compounds at a plurality of successive points in time to form a plurality of compound profiles, wherein generate phenotypic profiles comprises the steps obtain image data depicting each sample comprised in the concentration gradient, generate a class-label and a class for each cell of the samples based on the image data, and detecting the optimal candidate compound by evaluating a comparison criterion on the plurality of compound profiles," these, in combination with the other claim limitations. 
Regarding claims 2-5 and 7-10 these claims are allowed since they are directly or indirectly dependent from allowed independent claims 1 or 6, respectively.

Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
June 14, 2022